                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JAMES BURR, JR.,

              Plaintiff,                          Case No. 1:17-cv-991

v.                                                Hon. Paul L. Maloney

GRAND TRUNK WESTERN
RAILROAD COMPANY,

            Defendant.
_____________________________________/


                                       JUDGMENT

              The Court has dismissed all pending claims. As required by Rule 58 of the

Federal Rules of Civil Procedure, JUDGMENT ENTERS.

              THIS ACTION IS TERMINATED.

              IT IS SO ORDERED.


Dated: February 21, 2020                          /s/ Ray Kent
                                                  United States Magistrate Judge
